Citation Nr: 0736946	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  00-19 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for a left varicocele, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had active military service from September 1958 
to July 1960.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Pittsburgh, 
Pennsylvania Regional Office (RO).  

When the matter was before the Board in September 2003, the 
Board denied the veteran's claim of entitlement to an 
evaluation in excess of 10 percent for his left varicocele.  
The veteran appealed the Board's September 2003 decision to 
the United States Court of Appeals for Veterans Claims, which 
in a September 2004 order granted the parties' joint motion 
for remand, vacating the Board's September 2003 decision and 
remanding the case for compliance with the terms of the joint 
motion.

Consequently, in November 2004, the Board remanded the case 
for further development, to include consideration of the 
inextricably intertwined issue of service connection for 
secondary genitourinary disability.  Based on examination 
findings described below, however, the RO denied service 
connection for genitourinary disability including decreased 
erectile function, decreased semen ejaculation, and lower 
urinary tract symptoms in a June 2007 rating decision.  The 
veteran was notified of this decision in September 2007 but 
has not indicated disagreement with it to date; moreover, the 
decision was not referenced in submissions from his 
representative in September and October of 2007.  
Accordingly, this secondary service connection issue is not 
presently pending before the Board on appeal.

In a June 2001 statement, the veteran asserted entitlement to 
special monthly compensation (SMC) for his left varicocele 
due to left testicle atrophy.  In the parties' September 2004 
joint motion, they agreed that, to date, this claim had not 
been considered by VA and instructed the Board to take 
"appropriate action to ensure that the issue of SMC for loss 
of use of a creative organ is properly adjudicated."  The 
Board referred this issue back to the RO for consideration in 
November 2004, and SMC based on loss of use of the left 
testicle was, in fact, granted in a June 2007 rating 
decision.


FINDING OF FACT

The service-connected left varicocele is currently manifested 
by symptoms including intermittent but daily pain, worsening 
of symptoms with heavy activity, and evidence of a grossly 
visible vein beneath the skin, without findings of persistent 
edema incompletely relieved by elevation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
left varicocele have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.104, Diagnostic Code 7120 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued VCAA letters 
meeting the specific requirements of C.F.R. § 3.159(b)(1) 
between March 2001 and October 2005.  While these letters 
were issued after the appealed rating decision, the veteran's 
case was subsequently readjudicated in a June 2007 
Supplemental Statement of the Case, consistent with the 
Mayfield line of decisions.  Moreover, the appealed April 
2000 rating decision was issued prior to the enactment of the 
VCAA. 

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, the veteran's appeal does not arise from an initial 
service connection grant but instead concerns a 10 percent 
evaluation assigned as of August 1972.  The veteran was 
provided with a coded rating decision indicating this 
information in May 2001, again prior to readjudication in 
June 2007.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional relevant medical treatment for 
which VA has not obtained, or made sufficient efforts to 
obtain, corresponding records.  The Board also notes that the 
veteran has been afforded comprehensive VA examinations in 
conjunction with this appeal.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In this case, the RO has evaluated the veteran's left 
varicocele at the 10 percent rate under 38 C.F.R. § 4.104, 
Diagnostic Code 7120.  This evaluation has been in effect 
since August 1972, save for a period from February to April 
of 2001 when a temporary total evaluation for convalescence 
was assigned under 38 C.F.R. § 4.30.

Diagnostic Code 7120 concerns findings attributed to the 
effects of varicose veins and has been assigned by analogy in 
this case.  38 C.F.R. §§ 4.20, 4.27.  The assigned 
evaluations are for involvement of a single extremity.  If 
more than one extremity is involved, each extremity is to be 
evaluated separately and combined (under 38 C.F.R. § 4.25), 
using the bilateral factor (38 C.F.R. § 4.26), if applicable.

Under this section, a 10 percent evaluation contemplates 
intermittent edema of extremity or aching and fatigue in the 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery.  A 20 percent evaluation is assigned for persistent 
edema, incompletely relieved by elevation of the extremity, 
with or without beginning stasis pigmentation or eczema. A 40 
percent evaluation is warranted for persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent evaluation is in order in cases of 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent evaluation contemplates massive board-like edema with 
constant pain at rest.

The Board has reviewed the recent medical evidence of record 
and notes that a January 1999 VA examination revealed an 
enlarged scrotal sac and a palpable soft tissue mass in the 
left testicle.  The left testicle, when compared to the 
right, appeared smaller and not well-delineated.  The 
pertinent diagnosis was of a large left varicocele with 
intratesticular extension and a small left hydrocele, all 
confirmed by echogram.

An April 2000 VA examination report indicates that the 
veteran was noted to have a left varicocele prior to his 
military service for which he had undergone surgical therapy.  
A moderate left varicocele was noted on physical examination.  
There was no thrombosis, induration, or tenderness.  Both of 
the testes were descended, with the right measuring 4 by 3 by 
2 centimeters and the left measuring 3 by 2 by 2 centimeters.  
The examiner rendered an impression of congenital left 
varicocele status post surgical therapy prior to military 
service, with no indication to proceed with surgical therapy.

However, the veteran was subsequently seen at a VA facility 
in January 2001 for complaints related to a left inguinal 
hernia and a one-year history of left groin pain.  It was 
noted that he was found to have a very large varicocele and a 
small hydrocele and testicular atrophy on the left side by 
ultrasound.  An atrophic testis and a large varicocele were 
found upon examination.  

The veteran was subsequently seen for a medical preoperative 
evaluation in February 2001 prior to a planned left inguinal 
hernia repair, as well as repair of a large varicocele and 
small hydrocele on the left side.  Upon a review of systems, 
the veteran stated that he has had problems with the 
varicocele since beginning in service, but presented for a 
workup, as he had a one-year history of left groin pain, 
worse with strenuous activity.  It was noted that he was 
initially seen by urology for workup of a left scrotal mass 
and that a very large rectocele and small hydrocele and 
testicular atrophy on the left side had been found.  The 
veteran's examiners noted that he had an excellent functional 
status and that he stated that he walked 30 to 45 minutes 
three times a day but was limited by his symptoms of 
claudication in the lower extremities bilaterally.  A VA 
surgical report shows that in February 2001, the veteran 
underwent a left inguinal herniorrhaphy and a left 
varicocelectomy.

On a follow-up evaluation in March 2001, the veteran reported 
that his scrotum pain was gone but that he continued to have 
feelings of an enlarged scrotum.  An examination of the 
scrotum revealed mildly enlarged non-tender testicles within 
normal limits and a well-healed wound.

The veteran was awarded a temporary total disability rating 
(100 percent) for convalescence as a result of his left 
varicocelectomy from February 20, 2001 to April 1, 2001, by 
an RO rating decision dated in May 2001.

In a letter dated in May 2001, it was noted by Jay A. Lutins, 
M.D., that the veteran returned to see him with a long 
history of benign prostatic hypertrophy (BPH) symptoms and 
had recently underwent a left inguinal herniorrhaphy and also 
an apparent varicocelectomy.  Dr. Lutins noted that on 
physical examination a large left scrotal varicocele was 
appreciated, that the left inguinal incision was well-healed 
and non-tender, and that the veteran's prostate was enlarged 
and benign to palpation.   In a second letter, dated in June 
2001, Dr. Lutins reported an evaluation of the veteran that 
month for his significant obstructive voiding pattern.  He 
stated that a cystoscopy had demonstrated a tight bladder 
neck region and otherwise normal anatomy.  He further noted 
that the uroflow parameters were also consistent with 
significant outlet obstruction due to prostatic enlargement.  
Finally, he added that he had informed the veteran that he 
was excellent candidate for transurethral incision of the 
prostate and that this procedure would significantly improve 
his voiding pattern.

On a VA ultrasound of the scrotum in June 2001, it was noted 
that the veteran had a very large varicocele on the left side 
that appeared to extend into the testicular parenchyma.  It 
was further indicated that this had not changed in appearance 
since a comparison ultrasound of February 1999.  

Upon a VA examination in October 2002, the examiner noted 
that the veteran's right testicle measured on ultrasound as 
4.9 centimeter in length, and the left testicle was measured 
as 2.6 centimeters in length.  The examiner also observed 
that the left testicle had a large varicocele around it, and 
that this could be seen and differentiated from the testicle 
far better with ultrasound than by gross palpation through 
the skin of the scrotum.  The examiner concluded that the 
veteran was thought to have a large varicocele with extension 
of the veins into the testicle on the left side.  He also 
noted that the veteran reported that his testicle on the left 
side was less sensitive to compression than on the right 
side.  The examiner noted that the left testicle was soft and 
that the cross-sectional diameter was proportionately smaller 
on the left side than on the right side.

Following the Board's remand, the veteran underwent a VA 
arteries and veins examination in June 2005, during which he 
complained of some mild to moderate pain within the left 
scrotum above the testicle and to the left of his penis.  He 
also reported difficulty with erectile function and weakened 
urinary stream.  The examination revealed a normal penis, 
without palpable plaques or urethral discharge.  The 
testicles were descended bilaterally with no particular 
tenderness to palpation.  The right testicle was of grossly 
normal size and consistency on examination, while the left 
testicle was soft and approximately one-third to one-half the 
size of the right testicle.  The scrotum was notable for a 
grossly visible vein beneath the skin, giving the veteran a 
grade III classification of his varicocele.  The veins were 
palpable also within the left hemiscrotum, with no particular 
tenderness to manipulation.  In rendering an assessment, the 
examiner noted obvious persistence or recurrence of the 
varicocele, which was intermittently uncomfortable but 
symptomatically improved with lying supine or resting and 
somewhat improved with nonsteroidal anti-inflammatory 
medications and elevation.  The grade III varicocele was 
noted to be intermittently symptomatic, but the examiner 
rendered the opinion that it was unlikely that other 
genitourinary complaints of decreased erectile function, 
decreased semen ejaculation, and lower urinary tract symptoms 
were caused by the varicocele.  

The claims file also includes a private medical examination 
report from May 2006, which indicates complaints of pain in 
the left groin.  Upon examination, the prostate was 
approximately four fingerbreadths across, quite plump, and 
normal in architecture and texture.  In rendering an 
assessment of left groin pain, the examiner noted scarring 
from the varicocelectomy and in the left testicle area.

In May 2007, the veteran underwent his most recent VA 
arteries and veins examination, during which he reiterated 
his complaints of intermittent left groin and spermatic cord 
or testicular pain.  This was noted to be somewhat improved 
with lying supine, resting, nonsteroidal anti-inflammatory 
medications, and elevation.  The examination revealed a 
normal circumcised penis, without plaques or urethral 
discharge.  The veteran's testicles were descended 
bilaterally and were non-tender to palpation.  His left 
testicle remained soft and approximately half the size of his 
right testicle.  There was grade III to grade IV left 
varicocele present, palpable and visible through the skin of 
his scrotum.  In rendering an assessment, the examiner noted 
that the veteran's left varicocele continued to be 
intermittently painful on a daily basis and was grossly 
visible and palpable on examination.  Exacerbation by heavy 
activity was also noted.  The examiner, who also performed 
the 2005 examination, reiterated the opinion that it was 
unlikely that other genitourinary complaints of decreased 
erectile function, decreased semen ejaculation, and lower 
urinary tract symptoms were caused by the varicocele.  In 
this regard, the examiner noted that the veteran reported 
declining erectile function prior to his last varicocele 
operation.  

In this case, the veteran's left varicocele is productive of 
symptoms including intermittent but daily pain and worsening 
of symptoms with heavy activity.  In this regard, the Board 
notes that the criteria for a 10 percent evaluation under 
Diagnostic Code 7120 contemplate aching and fatigue in the 
leg after prolonged standing or walking.  For a 20 percent 
evaluation, there would need to be symptoms commensurate to 
persistent edema, incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema.  Despite evidence of a grossly visible vein beneath 
the skin, however, there is simply no suggestion of the type 
of symptoms analogous to those for a higher evaluation either 
in terms of limitation of function or objective 
manifestations upon examination.

38 C.F.R. § 4.115b, Diagnostic Codes 7523 and 7524, 
concerning complete atrophy and removal of the testis, have 
also been considered.  These codes, however, allow only for a 
noncompensable evaluation in cases affecting only one testis.  
In the absence of right testis impairment, there exists no 
basis for a higher evaluation.

As noted above, the RO has denied service connection for 
genitourinary disability including decreased erectile 
function, decreased semen ejaculation, and lower urinary 
tract symptoms based upon the VA examination opinions from 
2005 and 2007, and this denial is not subject to the present 
appeal.  The Board will thus not consider the diagnostic 
codes under 38 C.F.R. §§ 4.115a and 4.115b concerning such 
disorders (e.g., cystitis under Diagnostic Code 7512).  In 
this regard, the case is distinguishable from Mittleider v. 
West, 11 Vet. App. 181, 182 (1998), in which the Court 
determined that when it is not possible to separate the 
effects of a nonservice-connected condition from those of a 
service-connected condition, reasonable doubt should be 
resolved in the claimant's favor with regard to the question 
of whether certain signs and symptoms can be attributed to 
the service-connected condition.  

Finally, the veteran has submitted no evidence showing that 
his service-connected left varicocele has markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluation, and there is also no 
indication that this disorder has necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.  As indicated above, the veteran was awarded a 
temporary total evaluation under 38 C.F.R. § 4.30 following 
the February 2001 surgery, and no follow-up hospitalization 
has been necessitated.  As such, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support an evaluation in 
excess of 10 percent for a left varicocele, and the claim for 
that benefit must be denied.  38 C.F.R. § 4.7.


ORDER

Entitlement to an increased evaluation for a left varicocele, 
currently evaluated as 10 percent disabling, is denied.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


